Dismissed and Memorandum Opinion filed January 6, 2005








Dismissed and Memorandum Opinion filed January 6,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00416-CV
____________
 
DENNIS CHARLES DEACETIS,
Appellant
 
V.
 
MARIANNE WHITLEY, Appellee
 

 
On Appeal from the
County Court at Law No. 3 & Probate Court
Brazoria County,
Texas
Trial Court Cause No.  C1031462
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 16, 2004.
On December 22, 2004, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 6, 2005.
Panel consists of Justices
Anderson, Hudson, and Frost.